     Case 3:19-cv-00926-G Document 12 Filed 07/12/19            Page 1 of 1 PageID 54



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

Robin Johnson,                                §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §       Civil Action No. 3:19-cv-926
                                              §
Strategic Automotive Servicing, LLC,          §
                                              §
                                              §
                                              §
                                              §
       Defendant.                             §



               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       Plaintiff Robin Johnson and Defendant Strategic Automotive Servicing, LLC stipulate,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismiss all causes of action against Strategic

Automotive Servicing, LLC, with prejudice.

       AGREED AS TO FORM AND CONTENT:



By:/s/ Shawn Jaffer___________________ By:/S/ ___ Jack C. Meyers _________

       SHAWN JAFFER                               Jack C. Myers
       State Bar No. 24107817                     State Bar No. 147660

SHAWN JAFFER LAW FIRM, PLLC,                      Jack C. Myers
9300 John Hickman Pkwy, Suite 400                 4709 West Lovers Lane
Frisco, Texas 75035                               Dallas, Tx 75209
(214) 210-0730 – Telephone                        (214) 357-6700
(214) 594-6100 – Telecopy                         (fax) 357-4020
shawn@jafflaw.com                                 jcmyers@newtexas.com
ATTORNEY FOR PLAINTIFF                            ATTORNEY FOR DEFENDANT
